Exhibit 10.1

Execution Copy

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (herein called this “Amendment”) dated
as of February 3, 2014, by and among DEVON ENERGY CORPORATION, a Delaware
corporation (the “U.S. Borrower”), DEVON NEC CORPORATION, a Nova Scotia
unlimited company, and DEVON CANADA CORPORATION, a Nova Scotia unlimited company
(the “Canadian Borrowers” and, together with the U.S. Borrower, the
“Borrowers”), BANK OF AMERICA, N.A., individually and as administrative agent
(the “Administrative Agent”), and the Lenders party to this Amendment.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Administrative Agent and the Lenders entered into
that certain Credit Agreement effective as of October 24, 2012 as amended by
that certain Extension Agreement dated as of September 3, 2013 (the “Original
Agreement”), for the purpose and consideration therein expressed, whereby the
Lenders became obligated to make loans to the Borrowers as therein provided; and

WHEREAS, the Borrowers, the Administrative Agent and the Lenders party to this
Amendment desire to amend the Original Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the Loans which may hereafter be made by the Lenders to the Borrowers, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE 1.

DEFINITIONS AND REFERENCES

1.01. Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.

1.02. Other Defined Terms. Unless the context otherwise requires, the following
terms when used in this Amendment shall have the meanings assigned to them in
this section.

“Amendment” means this First Amendment to the Original Agreement.

“Credit Agreement” means the Original Agreement as amended hereby.



--------------------------------------------------------------------------------

ARTICLE 2.

AMENDMENT

2.01. Amendment to Section 1.01 (Defined Terms). Section 1.01 of the Original
Agreement is hereby amended as follows:

(a) The definition of “Permitted Liens” is hereby amended by (i) deleting the
word “and” at the end of clause (x), (ii) adding new clause (y) set forth below,
(iii) renumbering existing clause (y) as clause (z), and (iv) replacing the
reference to “(x)” in clause (z) with “(y)”.

“(y) (i) Liens on the assets of the Crosstex Entities and Former Crosstex
Entities securing obligations permitted by Section 9.01(o); and”

(b) The following definitions are hereby added in alphabetical order as follows:

“Crosstex Entity” means, from and after the Crosstex Issuance Date, EnLink
Midstream, LLC (formerly known as New Public Rangers, L.L.C.) and each of its
Subsidiaries (including Crosstex Energy, Inc. and Crosstex Energy, L.P. and
their respective Subsidiaries), in each case so long as such entity is not a
wholly-owned Subsidiary of a Borrower.

“Crosstex Issuance Date” means the date common units of EnLink Midstream, LLC
(formerly known as New Public Rangers, L.L.C.) are issued to the public
stockholders of Crosstex Energy, Inc., provided that such date occurs no later
than September 30, 2014.

“Former Crosstex Entity” means an entity that was a Crosstex Entity but
subsequently ceases to be a Crosstex Entity because it became a wholly owned
Subsidiary of a Borrower.

“Term Loan Agreement” means the Credit Agreement, dated as of December 16, 2013,
among the U.S. Borrower, Morgan Stanley Senior Funding, Inc., as administrative
agent, and lenders that are parties thereto, as the same may be from time to
time amended, supplemented, modified, extended, renewed or restructured, or
refinanced or replaced by any credit facility or loan in an aggregate principal
amount exceeding $150,000,000 that refinances or replaces at least a majority of
the principal amounts outstanding at the time of such refinancing or
replacement.

2.02. Amendment to Section 8.12 (Additional Guarantors). Section 8.12 of the
Original Agreement is hereby amended by adding the following new sentence at the
end thereof.

To the extent any Domestic Subsidiary of the U.S. Borrower that is not a
Guarantor becomes a guarantor under the Term Loan Agreement (or any credit
facility or loan or related credit facilities or loans in an aggregate principal
amount exceeding $150,000,000 that refinance or replace at least a majority of
the principal amounts outstanding at the time of the refinancing or replacement
of the Term Loan Agreement), it shall cause such Domestic Subsidiary to become a
Guarantor in accordance with this Section.

 

2



--------------------------------------------------------------------------------

2.03. Amendment to Section 9.01 (Indebtedness). Section 9.01 of the Original
Agreement is hereby amended by (i) deleting the word “and” at the end of clause
(n), (ii) adding the following new clause (o), and (iii) renumbering existing
clause (o) as clause (p).

(o) (1) Indebtedness of the Crosstex Entities, as the same may be amended,
supplemented or modified from time to time or extended, renewed, restructured,
refinanced or replaced, in each case that is nonrecourse to the Borrowers and
their Restricted Subsidiaries (other than the Crosstex Entities), and
(2) Indebtedness of any Former Crosstex Entity that was incurred while such
entity was a Crosstex Entity as the same may be amended, supplemented or
modified from time to time or extended, renewed, restructured, refinanced or
replaced (so long as the aggregate principal amount thereof is not increased,
except for the purpose of paying any prepayment premium or any fees and expenses
incurred in connection with such extension, renewal, restructuring, refinancing
or replacement) after such entity ceased to be a Crosstex Entity, in each case
that is nonrecourse to the Borrowers and their Restricted Subsidiaries (other
than the Crosstex Entities and Former Crosstex Entities that became liable on
such Indebtedness while they were Crosstex Entities); and

2.04. Amendment to Section 10.01(e) (Events of Defaults). Section 10.01(e) of
the Original Agreement is hereby amended by inserting the following immediately
after clause (ii) and before the semicolon: “, or (iii) fails to duly pay, after
the expiration of any and all grace periods, any Indebtedness constituting
principal or interest owed by it with respect to borrowed money under the Term
Loan Agreement”.

ARTICLE 3.

CONDITIONS TO EFFECTIVENESS

3.01. Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Effective Date”) when the Administrative Agent shall have received
(i) this Amendment duly executed and delivered by the Borrowers, the
Administrative Agent and the Required Lenders and (ii) the Consent and Agreement
attached hereto duly executed and delivered by Devon Financing Company, L.L.C.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

4.01. Representations and Warranties of the Borrowers. In order to induce each
Lender to enter into this Amendment, each Canadian Borrower represents and
warrants to each Lender with respect to the following matters applicable to it
and its Subsidiaries that, and the U.S. Borrower represents and warrants to each
Lender with respect to all of the following matters that:

(a) The representations and warranties contained in Article 7 of the Credit
Agreement and the other Loan Documents made by it are true and correct in all
material respects on and as of the Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects as of such
earlier date; provided that in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.

 

3



--------------------------------------------------------------------------------

(b) Each Borrower is duly authorized to execute and deliver this Amendment and
is duly authorized to borrow monies and to perform its obligations under the
Credit Agreement. Each Borrower has duly taken all corporate action necessary to
authorize the execution and delivery of this Amendment and to authorize the
performance of the obligations of such Borrower hereunder.

(c) The execution and delivery by each Borrower of this Amendment, the
performance by such Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not (i) conflict with
any provision of (A) any Law, (B) the Organization Documents of such Borrower,
or (C) any agreement, judgment, license, order or permit applicable to or
binding upon such Borrower unless such conflict would not reasonably be expected
to have a Material Adverse Effect, (ii) result in the acceleration of any
Indebtedness of such Borrower which would reasonably be expected to have a
Material Adverse Effect, or (iii) result in or require the creation of any Lien
upon any assets or properties of such Borrower which would reasonably be
expected to have a Material Adverse Effect, except as expressly contemplated or
permitted in the Loan Documents. Except as expressly contemplated in the Loan
Documents, no consent, approval, authorization or order of, and no notice to or
filing with, any Governmental Authority or third party is required in connection
with the execution, delivery or performance by such Borrower of this Amendment
or to consummate any transactions contemplated by this Amendment, unless failure
to obtain such consent would not reasonably be expected to have a Material
Adverse Effect.

(d) When duly executed and delivered, each of this Amendment and the Credit
Agreement will be a legal and binding obligation of each Borrower, enforceable
in accordance with its terms, except as limited by Debtor Relief Laws.

(e) No Default exists on the Effective Date.

ARTICLE 5.

MISCELLANEOUS

5.01. Ratification of Agreements. The Original Agreement, as hereby amended, is
hereby ratified and confirmed in all respects and shall remain in full force and
effect. The Loan Documents, as they may be amended or affected by this
Amendment, are hereby ratified and confirmed in all respects. Any reference to
the Credit Agreement in any Loan Document shall be deemed to be a reference to
the Original Agreement, as hereby amended. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Lenders under the
Original Agreement or any other Loan Document nor constitute a waiver of any
provision of the Original Agreement or any other Loan Document.

5.02. Survival of Agreements. All representations, warranties, covenants and
agreements of the Borrowers herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by any Loan Party hereunder or under the
Original Agreement to any Lender shall be deemed to constitute representations
and warranties by, and/or agreements and covenants of, such Loan Party under
this Amendment and under the Original Agreement.

 

4



--------------------------------------------------------------------------------

5.03. Loan Documents. This Amendment is a Loan Document, and all provisions in
the Original Agreement pertaining to Loan Documents apply hereto.

5.04. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the state of New York; provided that the
Administrative Agent and each Lender shall retain all rights arising under
federal law.

5.05. Counterparts. This Amendment maybe separately executed in counterparts and
by the different parties hereto in separate counterparts, each of which when so
executed shall be deemed to constitute one and the same Amendment. Delivery of
an executed counterpart of this Amendment by facsimile or in electronic form
shall be effective as the delivery of a manually executed counterpart.

5.06. Ratification of Canadian Guaranty of Devon Energy Corporation. Devon
Energy Corporation, a Delaware corporation, hereby (i) ratifies and confirms the
Canadian Guaranty effective as of October 24, 2012 made by it for the benefit of
the Administrative Agent and the Canadian Lenders, (ii) agrees that all of its
respective obligations and covenants thereunder shall remain unimpaired by the
execution and delivery of this Amendment and the other documents and instruments
executed in connection herewith, and (iii) agrees that such Canadian Guaranty
shall remain in full force and effect.

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

DEVON ENERGY CORPORATION,

as the U.S. Borrower and a Guarantor

By:   /s/ David G. Harris   Name:    David G. Harris   Title:      Vice
President, Corporate Finance and                  Treasurer

DEVON NEC CORPORATION,

as a Canadian Borrower

By:   /s/ David G. Harris   Name:    David G. Harris   Title:      Treasurer

DEVON CANADA CORPORATION,

as a Canadian Borrower

By:   /s/ David G. Harris   Name:    David G. Harris   Title:      Treasurer

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT

Devon Financing Company, L.L.C., a Delaware limited liability company, hereby
(i) consents to the provisions of this Amendment and the transactions
contemplated herein, (ii) ratifies and confirms the Guaranty effective as of
October 24, 2012 (the “Guaranty”) made by it for the benefit of the
Administrative Agent and the Lenders, (iii) agrees that all of its respective
obligations and covenants thereunder shall remain unimpaired by the execution
and delivery of this Amendment and the other documents and instruments executed
in connection herewith, and (iv) agrees that the Guaranty shall remain in full
force and effect.

 

DEVON FINANCING COMPANY, L.L.C. By:   /s/ David G. Harris  
Name: David G. Harris   Title:   Vice President and Treasurer

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Angelo M. Martorana   Angelo M. Martorana   Assistant Vice President

BANK OF AMERICA, N.A.,

by its Canada Branch, as Administrative Agent

By:   /s/ Medina Sales de Andrade   Name: Medina Sales de Andrade   Title:
  Vice President BANK OF AMERICA, N.A., as a Lender, a U.S. L/C Issuer, and a
U.S. Swing Line Lender By:   /s/ Joseph F. Scott   Name:Joseph F. Scott  
Title:Director

 

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., by its Canada Branch, as a Canadian Lender, a Canadian
L/C Issuer, and a Canadian Swing Line Lender By:   /s/ Medina Sales de Andrade  
Name:     Medina Sales de Andrade   Title:       Vice President JPMORGAN CHASE
BANK, N.A., as a Lender and a U.S. L/C Issuer By:   /s/ Debra Hrelja   Name:    
Debra Hrelja   Title:       Vice President JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as a Canadian Lender and a Canadian L/C Issuer By:   /s/ Debra Hrelja  
Name:     Debra Hrelja   Title:       Vice President ROYAL BANK OF CANADA, as a
Lender, a U.S. L/C Issuer, a Canadian Lender, and a Canadian L/C Issuer By:  
/s/ Jim Allred   Name:     Jim Allred   Title:       Authorized Signatory THE
ROYAL BANK OF SCOTLAND PLC, as a Lender, a U.S. L/C Issuer, a Canadian Lender
and a Canadian L/C Issuer By:   /s/ David Syle   Name:     David Syle  
Title:       Authorised Signatory

 

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender, a U.S. L/C

Issuer, a Canadian Lender and a Canadian L/C Issuer

By:   /s/ May Huang   Name:    May Huang   Title:      Assistant Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:   /s/ Mark Oberreuter   Name:     Mark Oberreuter   Title:       Vice
President

CANADIAN IMPERIAL BANK OF COMMERCE,

NEW YORK AGENCY, as a Lender

By:   /s/ Daria Mahoney   Name:     Daria Mahoney   Title:       Authorized
Signatory By:   /s/ William M. Reid   Name:     William M. Reid   Title:
      Authorized Signatory

CANADIAN IMPERIAL BANK OF COMMERCE,

as a Canadian Lender

By:   /s/ Joelle Chatwin   Name:     Joelle Chatwin   Title:       Executive
Director By:   /s/ Kevin McConnell   Name:     Kevin McConnell   Title:
      Executive Director CITIBANK, N.A., as a Lender By:   /s/ Mason McGurrin  
Name:     Mason McGurrin   Title:       Vice President

 

 

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., CANADIAN BRANCH, as a

Canadian Lender

By:   /s/ Gordon DeKuyper   Name:     Gordon DeKuyper   Title:       Managing
Director

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

By:   /s/ Michael Spaight   Name:     Michael Spaight   Title:       Authorized
Signatory By:   /s/ Jean-Marc Vauclair   Name:     Jean-Marc Vauclair   Title:
      Authorized Signatory

DEUTSCHE BANK AG NEW YORK BRANCH, as a

Lender

By:   /s/ Ming K. Chu   Name:     Ming K. Chu   Title:       Vice President By:
  /s/ Heidi Sandquist   Name:     Heidi Sandquist   Title:       Director

DEUTSCHE BANK AG CANADA BRANCH, as a

Canadian Lender

By:   /s/ Paul Uffelmann   Name:     Paul Uffelmann   Title:       Vice
President By:   /s/ Scott Lampard   Name:     Scott Lampard   Title:       Chief
Country Officer

 

 

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as a Lender By:   /s/ Trevor Mulligan   Name:    
Trevor Mulligan   Title:       Asset Manager By:   /s/ Richard Leong   Name:    
Richard Leong   Title:       Asset Manager GOLDMAN SACHS BANK USA, as a Lender
By:   /s/ Michelle Latzoni   Name:     Michelle Latzoni   Title:
      Authorized Signatory

MORGAN STANLEY BANK, N.A., as a Lender and a

Canadian Lender

By:   /s/ Dmitriy Barskiy   Name:     Dmitriy Barskiy   Title:       Authorized
Signatory

THE BANK OF NOVA SCOTIA, as a Lender, a

Canadian Lender, and a Canadian L/C Issuer

By:   /s/ Terry Donovan   Name:     Terry Donovan   Title:       Managing
Director

UBS LOAN FINANCE LLC, as a Lender and a

Canadian Lender

By:   /s/ Lana Gifas   Name:     Lana Gifas   Title:       Director By:   /s/
Jennifer Anderson   Name:     Jennifer Anderson   Title:       Associate
Director

 

 

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a

Lender

By:   /s/ Patrick Jeffrey   Name:     Patrick Jeffrey   Title:       Vice
President

U.S. BANK NATIONAL ASSOCIATION, CANADA

BRANCH, as a Canadian Lender

By:   /s/ Joseph Rauhala   Name:     Joseph Rauhala   Title:     Principal
Officer WELLS FARGO BANK, N.A., as a Lender By:   /s/ Gabriela Ramirez  
Name:     Gabriela Ramirez   Title:       Assistant Vice Presiden

BANK OF MONTREAL, as a Lender and a Canadian

Lender

By:   /s/ James V. Ducote   Name:     James V. Ducote   Title:       Managing
Director UMB BANK, N.A., as a Lender By:   /s/ Frank A. Sewell   Name:     Frank
A. Sewell   Title:       President, Oklahoma City

 

 

Signature Page to First Amendment to Credit Agreement